EXHIBIT 10.17

 

GROUND LEASE AGREEMENT

 

This Ground Lease Agreement (the “Agreement”), is made and entered into by and
between Dakota\Blackhawk, LLC, a Colorado limited liability company (hereinafter
referred to as “Lessor”) and Jacobs Entertainment, Inc., a Delaware corporation
and/or assigns (hereinafter referred to as “Lessee”) (sometimes Lessor and
Lessee are referred to singularly as a “Party” and collectively as the
“Parties”).

 

P R E M I S E S:

 

WHEREAS, Lessor and Lessee are the Parties to that certain “Option Purchase
Agreement” dated September 12, 2005, 2005 (the “Option Agreement”), a copy of
which is attached hereto as Exhibit “A” and incorporated herein by reference as
if fully copied and set forth at length;

 

WHEREAS, attached to the Option Agreement, as an exhibit, is that certain “Real
Estate Sales Contract” (the “Real Estate Contract”) which is to be executed by
Lessor and Lessee pursuant to the terms of the Option Agreement, an unsigned
copy of which is attached hereto as Exhibit “B” and incorporated herein by
reference as if fully copied and set forth at length;

 

WHEREAS, Lessor is the owner of that certain tract of real property (hereinafter
referred to as the “Property”), as more particularly described on Exhibit “C”
attached hereto and incorporated herein by reference as if fully copied and set
forth at length; and

 

WHEREAS, pursuant to the Option Agreement, Lessor desires to lease to Lessee and
Lessee desires to lease from Lessor the Property upon the terms and conditions
herein provided.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged and confirmed, the Parties
agree to the lease of the Property upon the following terms and conditions:

 

1.                                      PROPERTY.  Lessor hereby leases to
Lessee and Lessee hereby leases from Lessor the Property.

 

2.                                      TERM.  The term of this Agreement
(“Term”) shall begin on the date hereof and end on the date the Option Agreement
terminates or, if the Option thereunder is exercised and the Real Estate
Contract is signed, on the termination or Closing of the Real Estate Contract.

 

3.                                      RENT.  Lessee agrees to pay to Lessor as
rent due under this Agreement the sum of $1.00, at Lessor’s address described in
Section 13, below.

 

1

--------------------------------------------------------------------------------


 

4.                                      USE OF PROPERTY.  Lessee may use the
Property for any and all lawful purposes including all inspection, testing and
examination purposes as described in the Option Agreement and the Real Estate
Contract.  Lessee shall not use the Property in any manner that violates any
statute applicable thereto or for any illegal purpose.  Lessee shall have the
right to erect fencing of Lessee’s discretion (with locked gates) surrounding
the perimeter of the Property in order to limit access to the Property (subject
to the rights of Lessor set out in this Agreement).  Lessor shall not erect any
other improvement on the Property without the written consent of Lessor which
may be withheld in Lessor’s sole discretion.  If Lessee does not obtain title to
the Property, Lessee shall remove the fence and any other permitted improvements
at Lessee’s expense at the end of the Term of the Lease.

 

5.                                      CONDITION OF PROPERTY.  Lessee accepts
the Property in its present condition and state of repair.

 

6.                                      INSPECTIONS.  Lessor may enter upon the
Property at all reasonable times upon forty-eight (48) hours prior written
notice to Lessee to inspect the condition of the Property.

 

7.                                      REPAIRS AND MAINTENANCE.  At the end of
the Term, Lessee shall bear all expenses of restoring the Property to its prior
condition subject to and in accordance with the terms of the Option Agreement
and the Real Estate Contract.

 

8.                                      ASSIGNMENT.  Lessee may assign its
rights under this Agreement at any time during the Term without the prior
written consent of Lessor, provided such assignment is effected as part of an
assignment of contract rights pursuant to the terms of the Option Agreement
and/or Real Estate Contract.

 

9.                                      DEFAULT AND REMEDIES.  Should Lessee
default in the payment of rent as and when due and not correct same within five
(5) days after receipt of written notice from Lessor to Lessee, Lessor may
declare this Agreement, and all rights and interest created by it, to be
terminated.

 

10.                               WARRANTY OF TITLE.  Lessor hereby represents
and warrants that it is the owner of the Property and has the express actual
authority to execute this Agreement.  Lessor covenants and agrees that as long
as Lessee pays the rent as provided in this Agreement and observes and keeps the
covenants, conditions, and terms of this Agreement, Lessee shall lawfully and
quietly hold, occupy, and enjoy the Property during the Term.

 

11.                               NOTICES.  All notices, demands, requests, and
other communications under this Agreement shall be in writing or electronic
format and shall be deemed properly served and delivered when: (a) delivered by
hand to the Party to whose attention it is directed; or (b) posted, if sent by
registered or certified mail, return receipt requested, postage pre-paid
addressed; or (c) actually received by the addressee thereof, after being sent
by overnight delivery (such as Federal Express); or (d) sent to the addressee by
confirmed telecopier, facsimile, electronic transmission (email) or similar
transmission, as follows (or at such changed address as the Parties may from
time to time specify in writing):

 

2

--------------------------------------------------------------------------------


 

If to Lessor:

 

 

Dakota/Blackhawk, LLC

 

1700 Kylie Drive, Suite 240

 

Longmont, Colorado 80501

 

Attn: Wendell Pickett and Roger Pomainville

 

303-772-8348

 

303-772-8565 (facsimile)

 

With A Required Copy To:

 

 

Christopher C. O’Dell

 

O’Dell & Fell, LLC

 

1600 Jackson Street

 

Suite 250

 

Golden, Colorado 80401

 

(303) 436-9200

 

(303) 436-9700 (facsimile)

 

If to Lessee:

 

 

Jacobs Entertainment, Inc.

 

240 Main Street


 


BLACK HAWK, COLORADO 80224

 

Attention: Stephen R. Roark, President

 

(303) 582-1117

 

(303) 582-0239 (facsimile)

 

With A Required Copy To:

 

 

Jones & Keller, P.C.

 

1625 Broadway, 16th Floor

 

Denver, Colorado 80202

 

Attention:

Samuel E. Wing, Esq.

 

 

R. Steven Jones, Esq.

 

(303) 573-1600

 

(303) 893-6506 (facsimile)

 

12.                               EXPENSES.  Lessee shall not be responsible for
any expenses associated with the ownership, operation and/or possession of the
Property except for the maintenance of casualty and liability insurance (in such
amounts and coverage scope as Lessee may elect, in its sole discretion),
maintenance of commercial general liability coverage (including contractual
coverage and a waiver of subrogation) with limits of no less that $3,000,000 and
snow removal, litter removal and weed cutting as required by the City of
Blackhawk.  Lessor shall be responsible for all other costs and expense
associated with the ownership, operation and/or possession of the Property
including but not limited to property taxes, assessments, insurance and
utilities. Lessee hereby indemnifies, holds harmless and agrees to defend Lessor
of and from any and all claims, demands, liabilities, actions, costs, expenses
or causes of action, including,

 

3

--------------------------------------------------------------------------------


 

but not limited to, attorneys’ fees and costs, arising our of or related to the
use or possession of the Property by Lessee under this Lease except when caused
solely by Lessor or its agents’ or employees’: (a)  negligence; (b) willful
misconduct; or (c) breach of this Lease.

 

13.                               NO PARTNERSHIP.  The relationship between
Lessor and Lessee at all times shall remain solely that of lessor and lessee and
not be deemed a partnership or a joint venture.

 

14.                               EXHIBITS.  The first page of all exhibits to
this Agreement shall bear the initials of each party hereto, and when so
initialed, shall be conclusively deemed to be an Exhibit hereto, whether or not
physically attached to this Agreement.

 

15.                               ENTIRE AGREEMENT.  With the exception of
Section 33 of the Option Agreement, this Agreement contains the entire
understanding between the Parties hereto concerning the lease of the Property.

 

16.                               ADVICE OF COUNSEL.  Each of the Parties hereto
represent that they have the advice and counsel of their own attorneys and that
no representation or statement made by any other party has influenced them in
executing or induced them to execute this Agreement.

 

17.                               FURTHER ACTS.  Each Party hereto agrees to
perform any and all such further and additional acts and execute and deliver any
and all such further and additional instruments and documents as may be
reasonably necessary in order to carry out the provisions and effectuate the
intent of this Agreement.

 

18.                               MODIFICATION.  Any modification of this
Agreement shall be in writing and agreed to by all Parties.

 

19.                               AUTHORITY.  Each Party hereto represents and
warrants that it has full authority to execute the Agreement and bind to the
Agreement its respective partners, trustees, beneficiaries, remaindermen,
directors, officers, employees, agents, advisors, attorneys, successors, assigns
and personal representatives.

 

20.                               SEVERABILITY.  If any provision hereof is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the Term, such provisions shall be duly severable; this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part hereof; and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the severance
of the illegal, invalid, or unenforceable provision or provisions.

 

21.                               GOVERNING LAW AND VENUE.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
Colorado.  The terms of this Agreement shall be specifically performable in
Gilpin County, Colorado.

 

22.                               BREACH.  Should any party breach any part of
this Agreement, and litigation ensue, the Parties agree that the prevailing
party shall be entitled to its reasonable attorneys’ fees and costs in
prosecuting or defending its claims.

 

4

--------------------------------------------------------------------------------


 

23.                               BENEFIT.  Except as otherwise provided herein,
this Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their successors, assigns, legal representatives, heirs and legatees.

 

24.                               PARAGRAPH HEADINGS.  All paragraph headings
set forth in this Agreement are for purposes of identification and are intended
for convenience only, and shall not control or affect the meaning, construction
or effect of this Agreement or any provision hereof.

 

25.                               COUNTERPART EXECUTION.  This Agreement may be
executed in multiple counterparts, each of which shall be fully effective as an
original, for which together shall constitute only one (1) instrument.

 

26.                               MEMORANDUM OF LEASE.  Lessee shall have the
right to file a “Memorandum of Lease” with the Office of the Clerk and Recorder
or other appropriate public record custodian having jurisdictional authority
over the Property in the State of Colorado as to the existence of this Lease.

 

IN WITNESS WHEREOF, the Parties hereunto set their hands and seals as of the
date above first stated.

 

 

LESSOR:

 

 

 

DAKOTA/BLACKHAWK, LLC,
a Colorado limited liability company

 

 

 

 

 

By:

/s/ Roger Pomanville

 

 

 

Roger Pomanville, Manager

 

 

 

 

 

By:

/s/ Wendell Gene Pickett

 

 

 

Wendell Gene Pickett, Manager

 

 

 

 

 

LESSEE:

 

 

 

JACOBS ENTERTAINMENT, INC.,
a Delaware corporation

 

And/Or Assigns

 

 

 

 

 

By:

/s/ Stephen R. Roark

 

 

Printed Name: Stephen R. Roark

 

Title:  President/Chief Financial Officer

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

OPTION PURCHASE AGREEMENT

 

This Option Purchase Agreement (“Agreement”) is entered into this           day
of September 2005 to be effective on the Effective Date (defined in Section 19,
below) by and between Dakota\Blackhawk, LLC, a Colorado limited liability
company (hereafter collectively, the “Dakota Group”) and Jacobs
Entertainment, Inc., a Delaware corporation and/or assigns (hereafter “JEI”)
(sometimes Dakota Group and JEI are referred to singularly as a “Party” and
collectively as the “Parties”).

 

RECITALS:

 

WHEREAS, Dakota Group is the owner of approximately 2.2258 acres of undeveloped
land situated in Gilpin County, Colorado, (containing 96,956 square feet), the
legal description of which is attached hereto as Exhibit “A” and incorporated
herein by reference as if set out word for word (the “Property”);

 

WHEREAS, 40,788 square feet of the Property is situated in the Gaming District
of Gilpin County, Colorado as established by The Colorado Limited Gaming Act,
C.R.S. 12-47.1-105 and the ordinances adopted by the City of Black Hawk,
Colorado;

 

WHEREAS, JEI desires to purchase from Dakota Group an exclusive, non-revocable
option to acquire the Property (the “Option”);

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration (including the consideration paid pursuant
to Section 25, below) the receipt and sufficiency of same is hereby acknowledged
and confirmed by the Parties, it is mutually agreed by the Parties as follows:

 

AGREEMENT

 

1.                                      Grant of Exclusive Option.  For the
consideration expressed in Sections 3 and 25 below, Dakota Group hereby grants
to JEI the exclusive, non-revocable right and option (the “Option”) to purchase
the Property at the price of $13,000,000.00 (the “Purchase Price”) under and
pursuant to the terms set forth in that certain “Real Estate Sales Contract”
attached hereto as Exhibit “B” and incorporated herein by reference as if set
out word for word (the “Real Estate Sales Contract”).

 

2.                                      Initial Option Period.  The Option shall
commence on the Effective Date and continue until 11:59 p.m. on the date which
is one (1) calendar year from the Effective Date (the “Initial Option Period”),
unless same is extended pursuant to the provisions of Section 4, below.

 

3.                                      Consideration.  The Option is granted in
partial consideration of:  (a) the payment by JEI to Escrow Agent (defined in
Section 5, below) for the conditional benefit of Dakota Group of the sum of
$250,000.00, on or before the Effective Date (the “Initial Deposit”) and (b) the
payment to Dakota Group of the sum of $250,000.00, no later than the date which
is one hundred eighty

 

6

--------------------------------------------------------------------------------


 

(180) calendar days from the Effective Date (collectively, the amounts
identified in Section 3(a) and (b) above, the “Initial Option Fee”).  JEI shall
also pay to Dakota Group of the sum of $100.00 pursuant to Section 25, below
(the “Independent Agreement Consideration”).  The Initial Deposit shall be
deposited by the Escrow Agent in an interest bearing account of JEI’s election
and all interest accruing thereon shall belong to JEI.    All references in this
Agreement to the “Total Option Fee” shall include: (i) the Initial Option Fee;
(ii) any Extension Fee paid pursuant to Section 4, below; and (iii) all interest
amounts accruing on the Initial Option Fee and the Extension Fee.

 

4.                                      Extension Right.  Notwithstanding
anything in this Agreement to the contrary, JEI, at its sole election, shall
have the right to extend the Initial Option Period (the “Extension Right”), for
an additional time period of one (1) calendar year (the “Extension Period”) upon
the payment by JEI of the additional sum of $500,000.00 to Dakota Group (the
“Extension Fee”). The Extension Period shall be computed by excluding the
expiration date of the Initial Option Period and counting the last day of the
Extension Period (expiring at 11:59 p.m., local time).  JEI shall have the
option to exercise the Extension Right at any time prior to the expiration of
the Initial Option Period.

 

5.                                      Escrow Agent.  The term “Escrow Agent”
as used in this Agreement shall mean Gilpin Title, LLC of Golden, Colorado.  The
Escrow Agent shall hold the Initial Deposit pursuant to the terms of this
Agreement.

 

6.                                      Exercise of Option.

 

(a)                                  Exercise Notice.  JEI may exercise the
Option at any time during the Initial Option Period or the Extension Period (if
the Extension Right is exercised) by delivery of a written or electronic notice
to Dakota Group as to such election (the “Exercise Notice”).  Within ten
(10) days of the delivery of the Exercise Notice to Dakota Group, Dakota Group
and JEI shall execute the Real Estate Sales Contract and cause a fully executed
original of same to be delivered to Escrow Agent (and a fully executed copy of
same shall be delivered to each Party).  Delivery of the Exercise Notice shall
be effected in accordance with the notice provisions of Section 22, below.  If
JEI fails to execute the Real Estate Sales Contract within the ten (10) days
provided and if either the Initial Option Period or the Extension Period (if the
Extension Right is exercised) has run, then the Option shall be deemed waived
and JEI shall no longer have the right to purchase the Property.

 

(b)                                 Exercise Condition.  JEI may not exercise
this Option if it is in default for failure to pay the Initial Option Fee when
due or for failure to pay the Extension Fee when due and same has not been cured
within ten (10) days after receipt of written notice from Dakota Group that any
such amount has not been received.

 

(c)                                  Release of Option Fees Upon Exercise of
Option.   Escrow Agent shall release to the Dakota Group, on demand (without the
necessity of the consent of JEI),the Initial Option Fee upon the first to occur
of:  (i) the exercise of the Option pursuant to this Agreement or (ii) upon the
expiration of the 60th day from the Effective Date, in the event JEI has not
elected to terminate this Agreement pursuant to Sections 9 and 14, below).

 

7

--------------------------------------------------------------------------------


 

7.                                      Application To Purchase Price.   If the
Option is exercised pursuant to this Agreement, then fifty percent (50%) of the
Initial Option Fee and fifty percent (50%) of the Extension Fee (if paid), shall
be applied to the Purchase Price at the Closing of the Real Estate Sales
Contract (and otherwise administered pursuant to the terms of such instrument).

 

8.                                      Recording of Options.  JEI shall have
the right to file a “Memorandum of Option” with the Office of the Clerk and
Recorder or other appropriate public record custodian having jurisdictional
authority over the Property in the State of Colorado as to the existence of this
Option or any extension of same.  The form of Memorandum of Option which JEI is
authorized to file of record is attached hereto as Exhibit “C” and incorporated
herein by reference as if set out word for word.

 

9.                                      Inspection Period; Inspection Rights.

 

(a)                                  Inspection Rights.  During the term of this
Agreement, JEI shall have the right to conduct an inspection and examination of
the Property (the “Inspection Period”).  During the Inspection Period, JEI, or
JEI’s authorized agents or representatives, shall be entitled (and permitted) to
enter upon the Property for the purpose of inspecting, examining and making
tests upon and/or conducting an evaluation of the Property (including, but not
limited to, those inspections described in Section 10, below).

 

(b)                                 Termination Right.  If JEI, in JEI’s sole
discretion, is dissatisfied with the results of JEI’s inspection of the Property
(for any reason or no reason), JEI may, by written or electronic notice
delivered to Dakota Group or Escrow Agent prior to the expiration of the 60th
day from the Effective Date (the “Refund Inspection Period”),  terminate this
Agreement and upon such event, the Initial Deposit, as well as all interest
accrued thereon, shall be returned to JEI (by Escrow Agent) on demand (without
the necessity of the consent of Dakota Group), and neither Dakota Group nor JEI
shall have any further obligations hereunder except as provided in Section 9(d).
If JEI does not terminate this Agreement by delivery of such notice prior to the
expiration of the Refund Inspection Period, JEI’s shall still have the right to
terminate this Agreement during the Inspection Period but shall not be entitled
to receive a refund of the Total Option Fee, except as set out in Section 9 (c),
below.

 

(c)                                  Refund Right Beyond Refund Inspection
Period.  Notwithstanding anything herein to the contrary, JEI shall be entitled
to receive a refund of the Total Option Fee under the following conditions:

 

(i)                                     the refusal by Dakota Group to close
under the Real Estate Sales Contract upon the proper exercise of the Option by
JEI; or

 

(ii)                                  the failure or inability of Dakota Group
to deliver fee simple title to the Property, free and clear of all mortgages,
liens, claims, encumbrances, easements, encroachments and judgments as provided
in the Deed to be delivered at Closing and as otherwise required pursuant to the
Real Estate Sales Contract; or

 

8

--------------------------------------------------------------------------------


 

(iii)                               pursuant to Section 5.1(c) of the Real
Estate Sales Contract.

 

(d)                                 Indemnity Obligation.  In the event JEI
fails to consummate the closing of the purchase of the Property (other than for
Dakota Group’s breach of this Agreement), JEI agrees to indemnify and hold
Dakota Group harmless from all costs and expenses actually paid by Dakota Group
(supported by verified evidence of same) which arise from damages to the Real
Property in connection with JEI’s inspection of the Property.  JEI agrees to
indemnify and hold Dakota Group harmless from damages arising out of injuries
sustained by third parties in connection with JEI’s inspection of the Property.
The obligations of JEI under this Section 9 (d) shall survive the termination of
this Agreement for a period of three (3) months.

 

10.                               Environmental Inspection.  The inspection and
examination of the Property in relation to the environmental condition of the
Property shall be governed by the following:

 

(a)                                  Examination Authority.  JEI shall have the
right to conduct a “Phase I”, “Phase II” and/or a “Phase III” environmental site
assessment (collectively or singularly as the context requires, the
“Environmental Survey”) of the Property.,   If an Environmental Survey is
conducted, then JEI shall cause a copy of the written report setting forth the
findings obtained in that Environmental Survey to be delivered to Dakota Group.

 

(b)                                 Remediation/Termination.  If, as a result of
the Environmental Survey, or by any other means, JEI or Dakota Group becomes
aware of the existence of Hazardous Substances (as hereinafter defined in
Section 10(c), below), or other environmental contamination, on or within the
Property, then JEI shall have the right to terminate this Agreement. If JEI
terminates this Agreement prior to the expiration of the Refund Inspection
Period pursuant to this Section 10, then the Total Option Fee shall be returned
to JEI on demand (without the necessity of the consent of Dakota Group) and the
Parties shall have no further obligations under this Agreement, except for those
obligations that expressly survive termination of this Agreement.

 

(c)                                  “Hazardous Substances.” For purposes of
this Agreement, the term “Hazardous       Substances” shall mean and include all
hazardous and toxic substances, waste or other materials, any pollutants or
contaminants as defined in Section 101 (14) of the Comprehensive Environmental
Response Compensation and Liability Act, as amended, 42 U.S.C. Section 9301 (14)
(including, without limitation, asbestos and raw materials which include
hazardous constituents), or other similar substances, or materials which are
included under or regulated by any local, state, or federal law, rule, or
regulation pertaining to environmental regulation, contamination or clean-up,
including, without limitation, “CERCLA”, “RCRA”, or state superlien or
environmental clean-up statutes, as may be amended, (all such laws, rules and
regulations being referred to collectively as “Environmental Laws”).

 

9

--------------------------------------------------------------------------------


 

11.                               Document Inspection.

 

(a)                                  Dakota Group Obligation.  To facilitate
JEI’s inspection of the Property, Dakota Group shall provide to JEI, at Dakota
Group’s sole cost and expense, within three (3) days of the Effective Date, the
following:

 

(i)                                     True, correct and complete copies of all
leases relating to the Property, if any, and any amendments thereto. 
Additionally, Dakota Group will provide JEI access to Dakota Group’s records
regarding expense and income items in order to enable JEI to complete an audit
of such leases;

 

(ii)                                  A true, correct and complete schedule (the
“Operating Schedule”) reflecting, with respect to the Property, for the twelve
(12) month period preceding the month of execution of this Agreement (including
any interim reports): (i) all operating expenses and capital expenditures of the
Property; and (ii) the aggregate rent collected from tenants of the Property
during such period, if any;

 

(iii)                               A true, correct and complete inventory of
all personal property located upon the Property;

 

(iv)                              A true, correct and complete copy of all
service and other agreements, as well as any amendments thereto, pertaining to
the Property on which Dakota Group is obligated (the “Third Party Agreements”),
showing: (i) the names of the parties to each agreement; (ii) the service
rendered or to be rendered under each agreement; (iii) the compensation payable
by Dakota Group under each agreement; and (iv) the term and expiration date of
each agreement;

 

(v)                                 True, correct and complete copies of all
certificates of occupancy, licenses and permits required by law and issued by
all governmental authorities having jurisdiction, if any, concerning the
Property;

 

(vi)                              True, correct and complete copies of all
engineering, soils, historical preservation and other professional reports in
the possession, custody or control of Dakota Group and which relate to the
Property;

 

(vii)                           True, correct and complete copies of all utility
bills for the Property for the previous twelve (12) months;

 

(viii)                        True, correct and complete copies of instruments,
evidencing any actual or threatened litigation relating to or with respect to
the Property;

 

(ix)                                True, correct and complete copies of all ad
valorem and personal property tax statements as well as all related assessment
notices (including valuation assessment documents) covering the Property for the
current tax year (if available);

 

(x)                                   A true, correct and complete report for
the Property of any prepaid rent by tenants;

 

10

--------------------------------------------------------------------------------


 

(xi)                                True, correct and complete copies of any
Environmental Site Assessments or other environmental reports with regard to the
Property which are in Dakota Group’s possession, custody or control;

 

(xii)                             True, correct and complete copies of all
warranties and guaranties relating to the Property;

 

(xiii)                          True, correct and complete copies of all leasing
or other commission agreements with third parties with respect to the Property,
with a summary of unpaid commissions, if any;

 

(xiv)                         True, correct and complete topographic,
construction, engineering and architectural plans and specifications with
respect to the Property;

 

(xv)                            True, correct and complete copies of appraisals,
surveys and plats of the Property;

 

(xvi)                         Access to all maintenance and other records which
pertain to the Property;

 

(xvii)                      True, correct and complete copies of all bids and
estimates received by Dakota Group or its agents during the twelve (12) month
period prior to the Effective Date for work to be performed at or for the
benefit of the Property, which exceeds in each instance, the sum of $500.00;

 

(xviii)                   True, correct and complete copies of all documents and
instruments evidencing rights of ingress and egress to land from the Property,
whether recorded in the public records of Gilpin County, Colorado or otherwise;

 

(xix)                           True, correct and complete copies of all
agreements with owners or tenants of any property adjacent to the Property (and
which pertain in any manner to the Property); and

 

(xx)                              All documents and instruments relating in any
manner to any pending, threatened or anticipated condemnation or eminent domain
proceeding or actions which affect or relate to the Property including, but not
limited to, that condemnation proceeding referenced in Section 15(b)(iii),
below.

 

(b)                                 Return of Materials.  JEI agrees that if for
any reason the Closing is not consummated, JEI will promptly return to Dakota
Group all materials furnished to JEI pursuant to this Section 11.

 

(c)                                  Third Party Agreements.  Commencing upon
the Effective Date, Dakota Group will not enter into any Third Party Agreements
(or modify same) without the prior written consent of JEI.

 

11

--------------------------------------------------------------------------------


 

12.                               Survey.

 

(a)                                  Dakota Group Obligations.  Dakota Group, at
Dakota Group’s sole cost and expense, shall provide to JEI within five (5) days
after the Effective Date, a current survey dated within the sixty (60) day time
period prior to the Effective Date (hereinafter referred to as the “Survey”), of
the Property prepared by a licensed surveyor or professional engineer, which
Survey:  (i) shall be in form and content sufficient to delete the standard
survey exception from the Owner Policy; (ii) shall be accompanied by a metes and
bounds description of the Property which description shall tie the Property to
the adjacent property boundaries setting forth the acreage and square feet
within the Property; (iii) shall locate, and identify by volume and
page reference, if applicable, all existing improvements, fences, waterways,
lakes, ponds, encumbrances, encroachments, conflicts, protrusions, uses,
highways, streets, roads, easements, alleys and rights-of-way, upon or adjacent
to the Property, which are visible on the ground or listed in the Commitment;
(iv) shall show the location of the “100-year frequency flood plain” on the
Property, if applicable, or, if inapplicable, shall certify that such flood
plain does not affect the Property; (v) shall set forth the number of gross
acres and square feet contained in the Property; (vi) shall identify and
establish the square footage and location of the portion of the Property
situated within the Gaming District of Gilpin County, Colorado as established by
the Colorado Limited Gaming Act, C.R.S. 12-47.1-105 and the ordinances adopted
by the City of Black Hawk, Colorado; and (vii) shall meet or exceed in all
aspects the “Minimum Standard Detail Requirements for Land Title Surveys”
jointly established and adopted by the American Land Title Association, the
American Congress on Surveying and Mapping and the National Society of
Professional Surveyors in 1999, as amended from time to time.

 

(b)                                 Certification.  The Survey shall further
contain a certificate by the surveyor or engineer, addressed to Dakota Group,
JEI, the Title Company and any lender of JEI (designated by JEI) in the form and
substance set out on Exhibit “D” attached hereto and incorporated herein, as if
set out word for word.

 

13.                               Title.  Within fifteen (15) days after the
Effective Date,  Dakota Group, at its sole cost and expense, shall cause to be
delivered to JEI a Commitment for Title Insurance, Colorado standard form
(hereinafter referred to as the “Commitment”), together with true, correct,
complete and legible copies of all instruments and documents referred to therein
as exceptions to title covering the Property, in the amount of the Purchase
Price, in favor of JEI, pursuant to which the Title Company agrees, subject to
the provisions thereof, to issue at the Closing of the Real Estate Sales
Contract an Owner Policy of Title Insurance (hereinafter referred to as the
“Owner Policy”).

 

14.                               Termination.

 

(a)                                  Refund Inspection Period.  At any time
prior to the expiration of the Refund Inspection Period, JEI shall be entitled,
for any reason, to terminate this Agreement by giving a written or electronic
notice of same to either Dakota Group or the Escrow Agent (the “Refund
Inspection Period Termination Notice”).  Upon delivery of the Refund Inspection
Period Termination Notice to either Dakota Group or Escrow Agent: (i) this
Agreement shall become automatically null and void and of no effect without the
necessity of further action or consent of either Party; and (ii) the Escrow

 

12

--------------------------------------------------------------------------------


 

Agent shall be deemed authorized and instructed by the Parties to return the
Initial Deposit (and all interest accrued thereon) to JEI, free and clear of all
liens, claims, encumbrances and charges, minus a reasonable escrow fee to be
agreed upon by JEI and the Escrow Agent.

 

(b)                                 Post-Refund Inspection Period Termination. 
At any time after the expiration of the Refund Inspection Period and prior to
the Closing of the Real Estate Sales Contract, JEI shall have the right, for any
reason, to terminate this Agreement by giving a written or electronic notice to
either Dakota Group or Escrow Agent (the “Post-Refund Inspection Period
Termination Notice”). Upon delivery of the Post-Refund Inspection Period
Termination Notice to either Dakota Group or Escrow Agent, this Agreement shall
become automatically null and void and of no effect without the necessity of
further action or consent of either Party. Provided, however, upon the issuance
of a Post-Refund Inspection Period Termination Notice, the Initial Option Fee
and any Extension Fee, if paid, shall be deemed non-refundable to JEI.

 

(c)                                  Refund Exception.  Notwithstanding the
immediately preceding Section 14(b), the Total Option Fee shall be refundable to
JEI after the expiration of the Inspection Period pursuant to the provisions of
Section 9(c), above.

 

(d)                                 Expiration of Option.  Upon the expiration
of the Initial Option Period (or the Extension Period, if the Extension Right is
exercised), without the Refund Inspection Period Termination Notice or the
Post-Refund Inspection Period Termination Notice or the Exercise Notice having
been given by JEI under this Agreement, then:  (i) this Agreement shall
automatically terminate without the necessity of further action or consent of
either Party; and (ii) the Escrow Agent shall record the quitclaim deed in
accordance with Section 18, below.

 

15.                               Dakota Group Representations, Warranties and
Covenants.

 

(a)                                  Dakota Group Covenants.  In addition to any
other agreements or covenants set out in this Agreement, Dakota Group further
agrees to the following:

 

(i)                                     Access.  During the term of this
Agreement (including but not limited to the Inspection Period), Dakota Group
agrees to provide JEI with reasonable access to the Property from time to time
in the discretion of JEI, in order for JEI to inspect the Property.

 

(ii)                                  Cooperation.  Dakota Group agrees to
undertake all reasonable efforts to cooperate with JEI in connection with any
matter involving JEI’s inspection of the Property.

 

(iii)                               No Further Encumbrance; Standstill
Obligation.  Dakota Group agrees that, commencing on the Effective Date, it will
not:  (i)  cause or allow the Property to be encumbered by any claim, lien
(other than liens of record existing as of the Effective Date or any refinancing
or extension thereof in an amount not to exceed the current amount) or
contaminated by any Hazardous Substances; or (ii) negotiate to enter

 

13

--------------------------------------------------------------------------------


 

into or enter into a back-up contract for the sale of all or part of the
Property; or (iii) negotiate to enter into or enter into an agreement for an
option to purchase all or part of the Property, unless and until this Agreement
expires or is otherwise terminated.

 

(b)                                 Dakota Group Representations and Warranties.
Dakota Group represents and warrants to JEI as of the Effective Date (and
restates and reaffirms each and every item below as of the Closing Date of the
Real Estate Sales Contract) the following:

 

(i)                                     Subject to the provisions of the Deed to
be delivered at Closing, Dakota Group has good, indefeasible, and fee simple
title to the Property, free and clear of all mortgages, liens, claims,
encumbrances, leases, tenancies, security interest, covenants, conditions
restrictions, rights-of-way, easements, judgments or other matters affecting
title other than those shown on the Commitment and otherwise permitted herein.

 

(ii)                                  This Agreement has been duly authorized
and executed by Dakota Group and is a valid and binding obligation of, and is
enforceable, in accordance with its terms, against Dakota Group.  The documents
delivered to JEI at Closing will be duly authorized and executed by Dakota Group
and will be a valid and binding obligation of, and will be enforceable in
accordance with their terms, against Dakota Group.

 

(iii)                               There is no pending or threatened
condemnation or similar proceeding affecting the Property or any portion
thereof, or pending public improvements, liens, or special assessments, in,
about or outside the Property which will in any manner affect the Property or
affect access to the Property or affect JEI’s use of the Property (as a gaming
facility, hotel or otherwise). Provided, however, Dakota Group shall receive all
compensation relating to the pending condemnation of street (the “Bobtail Street
Condemnation Area”) and sidewalk (the “Sidewalk Easement Condemnation Area”)
described and depicted on Exhibit “E” attached hereto and incorporated herein as
if set out word for word.  Seller further represents and warrants that the
Bobtail Street Condemnation Area is comprised of five hundred seven square feet
(507 sq. ft.), does not constitute part of the Property and is not situated
within the Gaming District of Gilpin County, Colorado.  Seller further
represents and warrants that the Sidewalk Easement Condemnation Area is
comprised of three thousand two hundred eighty square feet (3,280 sq. ft.), none
of which is situated within the Gaming District of Gilpin County, Colorado but
all of which is included in the description of the Property.

 

(iv)                              Except as provided in Subsection (iii) above,
there is no pending or threatened legal action of any kind or character
whatsoever affecting the Property or any portion thereof which will in any
manner affect JEI upon the consummation of the Closing, nor is any such action
presently contemplated.

 

(v)                                 Dakota Group has complied with all
applicable laws, ordinances, regulations, statutes, rules and restrictions
pertaining to and affecting the Property, and Dakota Group’s performance of this
Agreement will not result in any breach of, or constitute any default under, or
result in the imposition of, any lien or encumbrance upon the Property under any
agreement or other instrument to which Dakota Group is a party or by which
Dakota Group or the Property might be bound.

 

14

--------------------------------------------------------------------------------


 

(vi)                              Subject to the Lease provided for below,
Dakota Group will operate and manage the Property in substantially the same
manner it has been operated and managed prior to the execution of this Agreement
and will maintain the physical condition of the Property in the same or better
condition as it presently exists to the date of Closing, reasonable wear and
tear excepted.

 

(vii)                           All documents delivered pursuant to Section 11
are the most recent documents in existence in connection with the operation and
maintenance of the Property.  The balance of such statements for the preceding
thirty-six (36) months shall be made available to JEI within five (5) days of
JEI’s request.

 

(viii)                        No action has been taken with respect to work
performed or delivery of material which would give rise to a lien on the
Property and at Closing, there will be no claim in favor of any person or entity
which is or could become a lien on the Property, arising out of the furnishing
of labor or materials at Dakota Group’s request; there will be no unpaid
assessments against the Property, except for property taxes assessed but not due
and payable at the time of Closing; and there will be no claim in favor of any
person or entity (including the present management company) for any unpaid
commissions or fees for leasing of the Property.  In the event of any such
claims at Closing, Dakota Group shall, at JEI’s option:  (aa) establish with the
Title Company an escrow of funds in an amount and upon conditions reasonably
acceptable to Dakota Group and JEI, or (bb) provide a bond in favor of JEI or
Title Company (or Title Company’s underwriter) in such amount, upon such
conditions and for such purposes as may be satisfactory to JEI, Dakota Group and
Title Company, in either case for the purpose of providing for such claims
and/or inducing the Title Company to insure JEI’s title to the Property free and
clear of such claims.

 

(ix)                                Dakota Group agrees that benefits or
compensation accrued prior to Closing, and due or claimed to be due either
before or after the Closing of the Real Estate Sales Contract, to employees or
former employees of Dakota Group shall constitute obligations of Dakota Group
only, and Dakota Group agrees to indemnify, defend and hold JEI harmless from
all such obligations and claims.

 

(x)                                   Dakota Group will not borrow any money or
do, or fail to do, any other act or thing which would cause the Property to
become pledged or otherwise utilized as collateral or in any way stand as
security for any indebtedness or obligation (excepting encumbrances existing of
record as of the Effective Date or any refinancing or extension thereof in an
amount not to exceed the current amount).

 

(xi)                                All due and owing ad valorem taxes and
personal property taxes, together with all assessments or other charges for
utilities, roads,  the widening of roads, sidewalks or any other public
infrastructure or any other fees imposed by any governmental authority with
respect to the Property which are currently due and payable, have been paid in
full.

 

(xii)                             To the current knowledge of Dakota Group, no
Hazardous Substances (as defined in Section 10, above) are located on or about
the Property.

 

15

--------------------------------------------------------------------------------


 

(xiii)                          The portion of the Property depicted on
Exhibit “F” attached hereto and incorporated herein as if set out word for word
is situated within the Gaming District of Gilpin County, Colorado.

 

(xiv)                         To the current knowledge of Dakota Group, there
are no pending assessments or other charges for utilities, roads, widening of
roads, sidewalks or any other public infrastructure imposed by any governmental
authority with respect to the Property which will become due and owing after the
Closing of the Real Estate Sales Contract.

 

(c)                                  Continuing Effect.  The representations,
warranties and covenants of Dakota Group contained in this Agreement or in any
document delivered to JEI pursuant to the terms of this Agreement (whether in
this Section 15 or elsewhere in this Agreement) shall be true and correct in all
material respects and not in default at the time of Closing of the Real Estate
Sales Contract, just as though they were made at such time, Dakota Group shall
deliver to JEI, at Closing of the Real Estate Sales Contract, an affidavit to
that effect.

 

(d)                                 Survival.  The provisions of this
Section 15, shall expressly survive the exercise of the Option and the Closing
of the Real Estate Sales Contract and shall not merge with the Deed or any
conveyance thereof for a period of one year from the date of Closing.

 

16.                               Condemnation.   During the period from the
Effective Date of this Agreement to the Closing of the Real Estate Sales
Contract, all risk of loss from condemnation or eminent domain, shall be borne
by Dakota Group except as set out in Section 15(b)(iii).  If any condemnation
proceedings are instituted or threatened, between the Effective Date and the
Closing of the Real Estate Sales Contract, JEI shall have a period of twenty
(20) calendar days (regardless of whether the Refund Inspection Period has
expired) to elect to:  (a) terminate this Agreement and upon such event Dakota
Group shall within seven (7) days of JEI’s issuance of such notice, refund the
Total Option Fee to JEI and thereafter the Parties shall have no further
obligations to each other; or (b) proceed under this Agreement (and upon the
exercise of the Option, to proceed under the Real Estate Sales Contract), in
which event Dakota Group shall, at the Closing, assign to JEI its entire right,
title and interest in and to any condemnation or eminent domain award. 
Notwithstanding any other language in this Section 16 to the contrary, if the
condemnation or eminent domain is for less than 5% of the total land area of the
Property, JEI shall not be entitled to terminate this Agreement and receive a
refund of the Total Option Fee (unless JEI’s notice of termination described
above is delivered to Dakota Group prior to the expiration of the Refund
Inspection Period).  The parties recognize that the property which the City of
Blackhawk (“City”) needs for Bobtail Street has been excluded from the
description of the Property.  Notwithstanding this Section 16 or any other
provision of this Agreement, if the City condemns a sidewalk easement on the
lands shown in Exhibit E, Dakota Group shall be entitled to retain all
compensation paid for said easement and the amount of land condemned thereby
shall not be counted in the 5% described above in this Section 16.

 

17.                               Risk of Loss.  In the event of material loss
or damage to the Property prior to the Closing of the Real Estate Sales Contract
(and while this Agreement is in full force and effect),

 

16

--------------------------------------------------------------------------------


 

which results in a diminution in the value of the Property (in Purchaser’s
reasonable determination) (each, a “Casualty Event”) and Seller cannot restore
the Property to its original condition and value within thirty (30) days
thereafter, to Purchaser’s satisfaction, JEI shall be entitled, within thirty
(30) days of the occurrence of such Casualty Event, to terminate this Agreement
(and if the Option has been exercised, to terminate the Real Estate Sales
Contract) by giving a Refund Inspection Period Termination Notice or a
Post-Refund Inspection Period Termination Notice to Dakota Group .  Within seven
(7) days of issuance of the applicable termination notice described in the
immediately preceding sentence, Dakota Group shall refund the Total Option Fee
to JEI.  In the event JEI elects not to terminate this Agreement, JEI shall be
entitled, on exercise of the Option, to the rights set out in Section 9.1 of the
Real Estate Sales Contract.  The provisions of this Section 17 shall expressly
survive the exercise of the Option.

 

18.                               Quitclaim Deed.  Concurrently with the
execution of this Agreement, JEI agrees to execute and acknowledge a quitclaim
deed quitclaiming its interest in the Property, and to deliver the quitclaim
deed to the Escrow Agent, who shall hold such quitclaim deed in accordance with
this provision.  On termination of this Agreement (without the exercise of the
Option pursuant to Section 6) or upon termination of the Real Estate Sales
Contract without Closing (except as a result of a breach thereof by Dakota
Group),  Escrow Agent shall cause the quitclaim deed to be recorded in the
Office of the Clerk and Recorder, Gilpin County, Colorado. Dakota Group shall be
responsible for all reasonable costs of Escrow Agent for its performance in
accordance with this Section 18.

 

19.                               Effective Date. This Agreement (or a
counterpart hereof) must be executed by the Parties and a fully executed copy
hereof (or executed counterparts) deposited with the Escrow Agent not later than
five (5) days after execution hereof by the latter of the Parties (the confirmed
date of receipt by Escrow Agent of a fully executed original of this Agreement
being herein referred to as the “Effective Date”), or this Agreement shall
become null, void and of no effect whatsoever.

 

20.                               Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the Parties hereto and their
respective heirs, executors, personal representatives, successors and assigns. 
Dakota Group may not assign this Agreement without the prior written consent of
JEI except that Dakota Group may assign this Agreement to a related entity
without the consent of JEI.  JEI may assign this Agreement if such assignment is
effected to an entity organized as a corporation, limited liability company,
limited partnership, limited liability partnership, limited liability limited
partnership, partnership or joint venture, the controlling ownership and/or
management of which resides in JEI so long as such assignee assumes, in writing
in an instrument delivered promptly to Dakota Group, all obligations of JEI
under this Agreement.

 

21.                               Counterparts.  This Agreement may be executed
in any number of identical counterparts, any or all of which may contain the
signatures of less than all of the Parties, and all of which shall be construed
together as a single instrument.

 

22.                               Notices.  All notices, demands, requests, and
other communications under this Agreement shall be in writing or electronic
format and shall be deemed properly served and delivered when: (a) delivered by
hand to the Party to whose attention it is directed; or (b) posted, if sent by
registered or certified mail, return receipt requested, postage pre-paid
addressed; or (c)

 

17

--------------------------------------------------------------------------------


 

actually received by the addressee thereof, after being sent by overnight
delivery (such as Federal Express); or (d) sent to the addressee by confirmed
telecopier, facsimile, electronic transmission (email) or similar transmission,
as follows (or at such changed address as the Parties may from time to time
specify in writing):

 

If to Dakota Group:

 

 

Dakota/Blackhawk, LLC

 

1700 Kylie Drive, Suite 240

 

Longmont, Colorado 80501

 

Attn: Wendell Pickett and Roger Pomainville

 

303-772-8348

 

303-772-8565 (facsimile)

 

With A Required Copy To:

 

 

Christopher C. O’Dell

 

O’Dell & Fell, LLC

 

1600 Jackson Street

 

Suite 250

 

Golden, Colorado 80401

 

(303) 436-9200

 

(303) 436-9700 (facsimile)

 

If to JEI:

 

 

Jacobs Entertainment, Inc.

 

240 Main Street


 


BLACK HAWK, COLORADO 80224

 

Attention: Stephen R. Roark, President

 

(303) 582-1117

 

(303) 582-0239 (facsimile)

 

With A Required Copy To:

 

 

Jones & Keller, P.C.

 

1625 Broadway, 16th Floor

 

Denver, Colorado 80202

 

Attention:

Samuel E. Wing, Esq.

 

 

R. Steven Jones, Esq.

 

(303) 573-1600

 

(303) 893-6506 (facsimile)

 

18

--------------------------------------------------------------------------------


 

23.                               Entire Agreement.  The Parties agree that all
the terms and conditions of this Agreement are contained herein and declare that
no promises, representations, guarantees, warranties or agreements other than
those expressly herein contained have been made or relied upon by either of the
Parties hereto.  This Agreement represents the complete understanding between
the Parties hereto as the subject matter hereof, and supersedes all prior
written or oral negotiations, statements, or agreements between the Parties
hereto as to the Property or this Agreement, the condition thereof, or any other
matter whatsoever, made or furnished by any real estate broker, agent, employee
or other person representing or purporting to represent either Party hereto.

 

24.                               Governing Law.  This Agreement shall be
construed in accordance with the laws of the State of Colorado.

 

25.                               Independent Consideration.  Upon execution of
this Agreement by the Parties, JEI shall pay to Dakota Group the sum of One
Hundred and No/100 Dollars ($100.00) as independent agreement consideration for
Dakota Group’s execution, delivery and agreement to be bound by all of the
provisions of this Agreement (the “Independent Agreement Consideration”).  The
Independent Agreement Consideration shall be non-refundable to JEI and not
applicable to the Purchase Price at the Closing of the Real Estate Sales
Contract.

 

26.                               Significance of Headings.  All paragraph
headings set forth in this Agreement are for purposes of identification and are
intended for convenience only.

 

27.                               Exhibits.  All exhibits to this Agreement, if
any, shall bear the initials of each Party hereto, and when so initiated, shall
be conclusively deemed to be an Exhibit hereto, whether or not physically
attached to this Agreement.

 

28.                               Advice of Counsel.  Each of the Parties hereto
represent that they have had the opportunity to seek the advice and counsel of
their own attorneys; that they are relying upon their own judgment, belief, and
knowledge with respect to the nature and extent of this Agreement; and that no
representation or statement made by any other party has influenced them in
executing or induced them to execute this Agreement.

 

29.                               Further Acts.  Each Party hereto agrees to
perform, without delay, any and all such further and additional acts and execute
and deliver any and all such further and additional instruments and documents as
may be reasonably necessary in order to carry out the provisions and effectuate
the intent of this Agreement.

 

30.                               Authority.  Each Party hereto represents and
warrants that it has full authority to execute this Agreement and bind to this
Agreement its respective partners, trustees, beneficiaries, remaindermen,
directors, officers, employees, agents, advisors, attorneys, successors, assigns
and personal representatives.

 

31.                               Breach.  Should any Party breach any part of
this Agreement and litigation ensue, the Parties agree that the prevailing Party
shall be entitled to its reasonable attorneys’ fees and costs in prosecuting or
defending its claim.

 

19

--------------------------------------------------------------------------------


 

32.                               Construction.  This Agreement is the result of
negotiations between the Parties, neither of whom has acted under any duress or
compulsion, whether legal, economic or otherwise.  Accordingly, the terms and
provisions hereof shall be construed in accordance with their usual and
customary meanings.  The Parties hereby waive the application of any rule of law
which otherwise would be applicable in connection with the construction of this
Agreement that ambiguous or conflicting terms or provisions should be construed
against the Party who (or whose attorney) prepared the executed Agreement or any
earlier draft of the same.

 

33.                               Lease of Property.  Effective upon execution
of this Agreement by the Parties and continuing until the first to occur of: 
(a) the expiration or earlier termination of this Agreement or (b) the Closing
or termination of the Real Estate Sales Contract, Dakota Group hereby leases to
JEI for the sum of One Dollar and No/100 ($1.00) the Property (the “Lease”). 
The Lease shall be evidenced by a written lease agreement setting out such terms
as may be satisfactory to JEI, in its sole discretion, including, but not
limited to:  (a) the right of JEI to erect a fence around the perimeter of the
Property; (b) the right of JEI to the exclusive possession of the Property; and
(c) the right of JEI to record a Memorandum of Lease in the public records of
Gilpin County, Colorado.  The Lease to be executed by JEI and Dakota Group is
attached to this Agreement as Exhibit “G” and incorporated herein as if set out
word for word.  Prior to the commencement date of the Lease, Dakota Group shall
be solely responsible for the proper and complete termination of all rights of
tenancy to the Property vested with any third party as of the Effective Date.

 

34.                               Date Computation.  If any date of significance
hereunder falls upon a Saturday, Sunday or recognized Federal holiday, such date
will be deemed moved forward to the next day which is not a Saturday, Sunday or
recognized Federal holiday.  The terms “working day” shall mean days elapsed
exclusive of Saturday, Sunday or recognized Federal holidays.

 

35.                               Dispute Resolution/Mediation/Arbitration.

 

(a)                                  Informal Resolution.  The Parties shall
attempt amicably to resolve any controversy, dispute or difference arising out
of this Agreement.

 

(b)                                 Mediation Predicate.

 

(i)                                     In the event the Parties are unable to
resolve such dispute, the Parties shall submit same to mediation.

 

(ii)                                  Each Party covenants and agrees that,
within seven (7) days after receipt of the other Party’s written request for
mediation, it will participate in at least two (2) hours with a mediator for
each issue brought forward by any Party.  Any mediation proceeding shall be
conducted in Denver, Colorado.  The fees of the mediator shall be borne equally
by all Parties to the dispute, unless otherwise agreed by them in writing and
all other court fees (including attorneys’ fees) and expenses incurred by any
Party shall be borne solely by the Party incurring same; provided, however,
should any Party fail or refuse to follow the terms of this paragraph in pursuit
of mediation, then such Party shall be fully liable for the fees of the mediator
and all costs, fees (including reasonable attorneys’ fees) and expenses incurred
by both Parties in the other Party’s pursuit of such

 

20

--------------------------------------------------------------------------------


 

mediation.  An agreement by the Parties to settle any issues of such dispute
shall be regarded as a contract which provisions are conclusive as to those
issues of the dispute.

 

(c)                                  Arbitration.

 

(i)                                     After satisfaction of the mediation
predicate set out in Section 35(b), above), upon demand of either Party,
(whether made before or after the institution of any judicial proceeding) any
controversy or claim whatsoever arising out of or relating to this Agreement, or
the breach thereof, shall be settled by binding arbitration in Denver, Colorado
in accordance with the rules of the American Arbitration Association (“AAA”) and
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.  THE PARTIES UNDERSTAND THAT BY AGREEING TO
BINDING ARBITRATION FOR THE RESOLUTION OF ANY DISPUTES THEY ARE WAIVING THEIR
RESPECTIVE RIGHT TO A JURY TRIAL.

 

(ii)                                  Any dispute submitted for arbitration
shall be referred to a panel of three (3) arbitrators.  The Party submitting
(“Submitting Party”) the intention to arbitrate (the “Submission”) shall
nominate one arbitrator.  Within thirty (30) days of receipt of the Submission,
the Party receiving the Submission (“Answering Party”) shall nominate one
arbitrator.  If the Answering Party fails to timely nominate an arbitrator, then
the second arbitrator shall be appointed by the AAA in accordance with the
industry applicable AAA Rules (the “Rules”).  If the arbitrator chosen by the
Submitting Party and the arbitrator chosen by or selected for the Answering
Party can agree upon a neutral arbitrator within fifteen (15) days of the choice
or selection of the Answering Party’s arbitrator, then such individual shall
serve as the third arbitrator.  If no such agreement is reached, a third neutral
arbitrator shall be appointed by the AAA in accordance with the Rules.  The
Parties agree that they shall consent to an expedited proceeding under the
Rules, to the full extent the AAA can accommodate such a request.

 

(iii)                               The ruling of the arbitrators shall be
binding and conclusive upon all Parties hereto and any other person with an
interest in the matter.

 

(iv)                              Except as to either Party’s right to seek
injunctive relief under applicable law, the arbitration provision set forth
herein shall be a complete defense to any suit, action or other proceeding
instituted in any court regarding any controversy or claim (including, without
limitation, whether any controversy or claim is subject to arbitration) arising
out of or relating to this Agreement, or the breach thereof (whether, in any
case, involving: (x) a Party hereto, (y) their beneficiaries, successors,
assigns and subcontractors, or (z) such Party’s or successor’s directors,
officers, partners, members, managers, assigns or subcontractors,
representatives or agents); provided, however, that: (aa) any of the parties to
the arbitration may request a Colorado state court in Denver County, Colorado,
to provide interim injunctive relief in aid of arbitration hereunder or to
prevent a violation of this Agreement pending arbitration hereunder (and any
such request shall not be deemed a waiver of the obligations to arbitrate set
forth in this Section 35); (bb) any ruling on the award rendered by the
arbitrators may be entered as a final judgment in state or federal court having
jurisdiction over the Parties (and each of the Parties hereto irrevocably
submits to the jurisdiction of such court for such purposes); and
(cc) application may be made by a Party to any court of competent jurisdiction

 

21

--------------------------------------------------------------------------------


 

wherever situated for enforcement of any such final judgment and the entry of
whatever orders are necessary for such enforcement.  In any proceeding with
respect hereto, all direct, reasonable costs and expenses (including, without
limitation, AAA administration fees and arbitrator fees) incurred by the Parties
to the proceeding shall, at the conclusion of the proceeding, be paid by the
Parties incurring same.

 

(d)                                 Injunctive Relief.  Nothing in this
Section 35 shall prevent or prohibit a Party’s right to seek injunctive relief
under applicable law.

 

36.                               Recitals.  The terms, definitions and
provisions of the Recitals set out above are expressly incorporated herein by
reference as if set out word for word.

 

37.                               Defined/Capitalized Terms.  Any capitalized
terms which are not defined in this Agreement shall have the meaning ascribed to
such term in the Real Estate Sales Contract.

 

38.                               Survival.  The provisions of Sections 7, 13,
15, 16, 17, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37
and 38 of this Agreement shall survive the exercise of the Option and the
Closing of the Real Estate Sales Contract and remain in full force and effect
after Closing as between the Parties hereto except to the extent limited herein
and in the Real Estate Sales Contract.  Provided, further, nothing in this
Section 38 shall construed or applied to limit or negate the survival of other
provisions in this Agreement which are specified to expressly survive the
exercise of the Option and the Closing of the Real Estate Sales Contract but
which may not be listed in this Section 38.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the 12th
day of September 2005.

 

 

 

DAKOTA GROUP:

 

 

 

DAKOTA/BLACKHAWK, LLC,
a Colorado limited liability company

 

 

 

 

 

By:

/s/ Roger Pomanville

 

 

 

Roger Pomanville, Manager

 

 

 

 

 

By:

/s/ Wendell G. Prichett

 

 

 

Wendell G. Prichett, Manager

 

 

 

 

 

JEI:

 

 

 

JACOBS ENTERTAINMENT, INC.,

 

And/Or Assigns

 

 

 

 

 

By:

/s/ Stephen R. Roark

 

 

Printed Name: Stephen R. Roark

 

Title: President/Chief Financial Officer

 

22

--------------------------------------------------------------------------------


 

ACCEPTANCE BY ESCROW AGENT

 

The undersigned title company, as Escrow Agent, hereby acknowledges receipt of a
fully executed original (or executed original counterparts) of the foregoing
Agreement and the sum of $250,000.00 as the Initial Deposit referred to therein,
and accepts the obligations of the Escrow Agent as set forth therein.  The
Effective Date of the Agreement is the date identified below.

 

 

 

GILPIN TITLE, LLC

 

 

 

By:

 

/s/ Mari O’Brien

 

 

Name:

  Mari O’Brien

 

 

Title:

Commercial Escrow Officer

 

 

 

 

 

 

Date:

 

September 13, 2005

 

 

 

“Effective Date”

 

23

--------------------------------------------------------------------------------